               Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 1 of 28




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19996958
Notice of Service of Process                                                                            Date Processed: 06/25/2019

Primary Contact:           Bruce Buttaro
                           Liberty Mutual Insurance Company
                           175 Berkeley Street
                           Boston, MA 02116

Entity:                                       Liberty Insurance Corporation
                                              Entity ID Number 2538339
Entity Served:                                Liberty Insurance Corporation
Title of Action:                              Andres Ortiz vs. Liberty Insurance Corporation
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            2019-39098
Jurisdiction Served:                          Texas
Date Served on CSC:                           06/24/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Noah M. Wexler
                                              713-222-3800

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                   Exhibit
                                                                  EXHIBIT
                                                                  _________
                                                                      A
          Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 2 of 28


                                                             Receipt Number: 805485
                                                             Tracking Number: 73633360
COPY OF PLEADIPdG PROVIDED BY PLT

                                     CAUSE NUMBER: 2019-39098


PLAINTIFF: ORTIZ, ANDRES                                         In the 113th Judicial

vs.                                                              District Court of

DEFENDANT: LIBERTY INSURANCE CORPORATION                         Harris County, Texas

                                             CITATION
 HE STATE OF TEXAS
 ounty of Harris

T0: LIBERTY INSURANCE CORPORATION (INSURANCE COMPANY) MAY BE SERVED THROUGH ITS
REGISTERED AGENT CORPORATION SERVICE COMPANY
211 EAST 7TH STREET SUIT 620
AUSTIN TX 78701-3218

      Attached is a copy of PLAINTIFF'S ORIGINAL PETITION.
This instrument was filed on June 6, 2019, in the above numbered and styled cause on
the docket in the above Judicial District Court of Harris County, Texas, in .the
courthouse in the City of Houston, Texas. The instrument attached describes the claim
against you.
   YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not
file a written answer with the District Clerk who issued this citation by 10:00 a.m.
on the Monday next following the expiration of twenty days after you were served this
citation and petition, a default judgment may be taken against you.
      ISSUED AND GIVEN UNDER MY HAND and seal of said Court, at Houston, Texas, this
June 7, 2019.

             ~ OV..wAR",
                            Ln 4̀=                      Marilyn Burgess, District Clerk
         'O.               ; D<
                                                        Harris County, Texas
         U:               Z► _~
                       ~ s"                             201 Caroline, Houston, Texas 77002
         ~4~ wO• -.._...... S~~~ ~

                                                        Generated By: MARCELLA SINGLETON


Issued at request of:
Wexler, Noah M.
6009 Memorial Drive
Houston, TX 77007
713-222-3800

Bar Number: 24060816
            Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 3 of 28




                                                                            Tracking Number: 73633360


                                         CAUSE NUMBER: 2019-39098


    PLAINTIFF: ORTIZ, ANDRES                                              In the 113th

        vs.                                                               Judicial District Court

    DEFENDANT: LIBERTY INSURANCE CORPORATION                              of Harris County, Texas




                                     OFFICER/AUTHORIZED PERSON RETURN
    Came ~to hand             t   ~~21    o'clock ~. M., on the                       ~ U    day of
                      1'J L                       , 20
    Executed at (address)
    in              County
    at               o'clock                        M.,     on     the                      day     of
                                                              , 20         ,
    by delivering to                                                           defendant,
    in person, a true copy of this
    Citation together with the accompanying                         copy(ies) of the
                                              Petition
    attached thereto and I endorsed on said copy of the Citation the date of delivery.
    To certify which I affix my hand officially this                                          day of
                                 , 20

    FEE: $                                                  _
                                                                          of
    County, Texas
                                                      By:
                   Affiant                                               Deputy
    On this day,                                                    , known to me to be
    the person whose signature
    appears on the foregoing return, personally appeared. After being by me duly sworn,
    he/she stated that this citation was executed by him/her in the exact manner recited
    on the return.

    SWORN     TO       AND        SUBSCRIBED      BEFORE    ME      on         this                 of
                                               , 20


                                                                            Notary Public

C
    Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 4 of 28
                                                                                                        6/6/2019 2:58 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 34167729
                                                                                                          By: Joseph Mills
                                                                                                 Filed: 6/6/2019 2:58 PM

                                 CAUSE NO.

 ANDRES ORTIZ,                  §                            IN THE DISTRICT COURT OF
                                §
      Plaintiff,                §
                                §
 vs.                            §                            HARRIS COUNTY, TEXAS
                                §
 LIBERTY INSURANCE CORPORATION, §
                                §
      Defendant.                §                                       JUDICIAL DISTRICT
                                §

                           PLAINTIFF' S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       Andres Ortiz ("Mr. Ortiz"), Plaintiff herein, files this Original Petition against Defendant

Liberty Insurance Corporation ("Liberty") and, in support of his causes of action, would

respectfully show the Court the following:

                                             I.
                                        THE PARTIES

       1.     Andres Ortiz is a Texas resident who resides in Harris County, Texas.

       2.     Liberry is an insurance company doing business in the State of Texas which may

be served through its registered agent for service of process in the State of Texas, Corporation

Service Company, via certified mail at 211 East 7th Street, Suite 620, Austin, Texas 78701-3218.

                                             II.
                                         DISCOVERY

       3.     This case is intended to be governed by Discovery Leve12.

                                           III.
                                    CLAIM FOR RELIEF




                                                1
    Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 5 of 28




        4.      The damages sought are within the jurisdictional limits of this court. Plaintiff

currently seeks monetary relief over $100,000, but not more than $200,000, including damages of

any kind, penalties, costs, expenses, pre judgment interest, and attorney's fees.

                                             IV.
                                  JURISIDICTIOl`T AND VENUE

        5.      This court has subject matter jurisdiction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional limits of this Co-urt. No diversity

of citizenship exists in this matter.

        6.      Venue is proper in Harris County because all or a substantial part of the events or

omissions giving rise to the claim occurred in Harris County. TEx. Civ. P1zAC & REM CODE §

15.002(a)(1). In particular, the loss at issue occurred in Harris County.

                                             V.
                                    FACTUAL BACKGROUND

        7.      Mr. Ortiz is a named insured under a property insurance policy issued by Liberty.

        8.      On or about August 22-29, 2017 Hurricane Harvey hit the Texas coast, inclduing

the Houston, Texas area, damaging Mr. Ortiz's house and other property. Mr. Ortiz subsequently

filed a claim on his insurance policy.

        9.      Defendant improperly denied and/or underpaid the claim.

        10.     The adjuster assigned to the claim conducted a substandard investigation and

inspection of the property, prepared a report that failed to include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

        11.     This unreasonable investigation led to the underpayment of Plaintiff's claim.

        12.     Moreover, Liberty performed an outcome-oriented investigation of Plaintiff's claim,

which resulted in a biased, unfair and inequitable evaluation of Plaintiff s losses on the property.
     Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 6 of 28




                                                VI.
                                         CAUSES OF ACTIOleT

       13.        Each of the foregoing paragraphs is incorporated by reference in the following:

A.     Breach of Contract

       14.        Liberty had a contract of insurance with Plaintiff. Liberty breached the terms of

that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged

thereby.

B.     Prompt Payment of Claims Statute

       15.    1
                  The failure of Liberty to pay for the losses and/or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.051           et seq.   of

the Texas Insurance Code.

       16.        Plaintiff, therefore, in addition to Plaintiff's claim for damages, is entitled to interest

and attorneys' fees as set forth in Section 542.060 of the Texas Insurance Code.

C.     Bad Faith

       17.        Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

       18.        Defendant violated Section 541.051 of the Texas Insurance Code by:

                  (1)     making statements misrepresenting the terms and/or benefits of the policy.

       19.        Defendant violated Section 541.060 by:

                  (1)     misrepresenting to Plaintiff a material fact or policy provision relating to

                          coverage at issue;

                  (2)     failing to attempt in good faith to effectuate a prompt, fair, and equitable

                          settlement of a claim with respect to which the insurer's liability had

                          become reasonably clear;
      Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 7 of 28




              (3)     failing to promptly provide to Plaintiff a reasonable explanation of the basis

                      in the policy, in relation to the facts or applicable law, for the insurer's

                      denial of a claim or offer of a compromise settlement of a claim;

              (4)     failing within a reasonable time to affirm or deny coverage of a claim to

                      Plaintiff or submit a reservation of rights to Plaintiff; and

              (5)     ref-using to pay the claim without conducting a reasonable investigation with

                      respect to the claim;

        20.   Defendant violated Section 541.061 by:

              (1)     making an untrue statement of material fact;

              (2)     failing to state a material fact necessary to make other statements made not

                      misleading considering the circumstances under which the stateinents were

                      made;

              (3)     making a statement in a manner that would mislead a reasonably prudent

                      person to a false conclusion of a material fact;

              (4)     making a material misstatement of law; and

              (5)     failing to disclose a matter required by law to be disclosed.

        21.   Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

~)•




D.      Attorneys' Fees

        22.   Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.
    Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 8 of 28




        23.       Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because he is represented by an

attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30" day after the claim was presented.

        24.       Plaintiff further prays that he be awarded all reasonable attorneys' fees incurred in

prosecuting his ca.uses of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                             VII.
                                    CONDITIONS PRECEDENT

        25.       All conditions precedent to Plaintiff's right to recover have been fully performed,

or have been waived by Defendant.

                                            VIII.
                                     DISCOVERY REQUESTS

        26.       Pursuant to Rule 194, you are requested to disclose, within fifry (50) days after

service of this request, the information or material described in Rule 194.2(a)-(1).

        27.       You are also requested to respond to the attached interrogatories, requests for

production, and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.

                                                 IX.
                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Andres Ortiz prays that, upon final hearing

of the case, he recover all damages from and against Defendant that may reasonably be established

by a preponderance of the evidence, and that Mr. Ortiz be awarded attorneys' fees through trial

and appeal, costs of court, pre judgment interest, post judgment interest, and such other and further
    Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 9 of 28




relief, general or special, at law or in equity, to which Mr. ®rtiz may show himself to be justly

entitled.

                                            Respectfully submitted,

                                            AR10T®LI) & ITKIN LLP


                                            /s/Noah M. WexleY
                                            Noah M. Wexler
                                            Texas State Bar No. 24060816
                                            Roland Christensen
                                            Texas State Bar No. 24101222
                                            Jake Balser
                                            Texas State Bar No. 24109155
                                            Jacob Karam
                                            Texas State Bar No. 24105653
                                            Adam Lewis
                                            Texas State Bar No. 24094099
                                            6009 Memorial Drive
                                            Houston, Texas 77007
                                            Telephone: (713) 222-3800
                                            Facsimile: (713) 222-3850
                                            nwexler@amolditkin.com
                                            rchristensen@arnolditkin.com
                                            jbalser@arnolditkin.com
                                            jkaram@amolditkin.com
                                            alewis@amolditkin.com
                                            e-service@amolditkin.com

                                            ATTORNEYS FOR PLAINTIFFS
      Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 10 of 28




                                  CAUSE NO.

 ANDRES ORTI2,                   §                           IN THE DISTRICT COURT OF
                                 §
      Plaintiff,                 §
                                 §
 vs.                             §                           HARRIS COUNTY, TEXAS
                                 §
 LIBERTY INSU.RANCE CORPORATION, §
                                 §
      Defendant.                 §                                      JUDICIAL DISTRICT
                                 §

PLAINTIFF'S FIRST SET OF INTERROGATORIES, REOUESTS FOR PRODUCTION,
              AND REOUESTS FOR ADMSSION TO DEFENDANT

To:     Defendant, Liberty Insurance Corporation, by and through its registered agent for service
        of process in the State of Texas, Corporation Service Company, 211 East 7ts Street, Suite
        620, Austin, Texas 78701-3218

         COMES NOW Plaintiff in the above-styled and numbered cause, and serves the attached

Interrogatories, Requests for ProductioYi, and Requests for Admission on Liberty Insurance

Corporation ("Defendant" "Underwriters"). Plaintiff requests that Defendant (1) answer the

following Interrogatories separately and fully in writing under oath within 30 days of service;(2)

answer the Requests for Production separately and fully in writing under oath within 30 days of

service; (3) answer the Requests for Admission separately and fully in writing under oath within

30 days of service; (4) serve your answers to these Interrogatories, Requests for Production, and

Requests for Adnussions on Plaintiff by and through his attorneys of record, Arnold & Itkin,

LLP, ARNOLD & ITKIN LLP, 6009 Memorial Drive, Houston, Texas 77007; and (5) produce

all documents responsive to the Requests for Production as they are kept in the usual course of

business or organized and labeled to correspond to the categories in the requests within 30 days

of service.
   Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 11 of 28




        You are also advised that you are under a duty to seasonably amend your responses if you

obtain information on the basis of which:

        a.      You know the responses made was incorrect or incomplete when made; or

        b.      You know the response, though correct and complete when made, is no longer

                true and complete, and the circumstances are such that a failure to amend the

                answer in substance is misleading.

                                         ]INSTRUCTIONS
   A.        These Responses call for your personal and present knowledge, as well as the present
             knowledge of your attorneys, investigators and other agents, and for information
             available to you and to them.

   B.        Pursuant to the applicable rules of civil procedure, produce all documents responsive
             to these Requests for Production as they are kept in the usual course of business or
             organized and labeled to correspond to the categories in the requests within the time
             period set forth above at Arnold & Itkin, LLP.

   C.        If you claim that any document or information which is required to be identified or
             produced by you in any response is privileged, produce a privilege log according to the
             applicable rules of civil procedure.

             l. Identify the document's title and general subject matter;
             2. State its date;
             3. Identify all persons who participated in its preparation;
             4. Identify the persons for whom it was prepared or to whom it was sent;
             5. State the nature of the privilege claimed; and
             6. State in detail each and every fact upon which you base your claim for privilege.

   D.        If you claim that any part or portion of a document contains privileged information,
             redact only the part(s) or portion(s) of the document you claim to be privileged.

   E.        If you cannot answer a particular Interrogatory in full after exercising due diligence to
             secure the information to do so, please state so and answer to the extent possible,
             specifying and explaining your inability to answer the remainder and stating whatever
             information or knowledge you have concerning the unanswered portion.

   F.        You are also advised that you are under a duty to seasonably amend your responses if
             you obtain information on the basis of which:

             1. You know the response made was incorrect or incomplete when made; or
Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 12 of 28




     2. You know the response, though correct and complete when made, is no longer true
         and complete, and the circumstances
Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 13 of 28




                                    DEFINITIOTaTS

A.   "Liberty79, "Defendant," "You," "Your(s)," refers to Liberty Insurance
     Corporation, its agents, representatives, employees and any other entity or person
     acting on its behalf.

B.   "Plaintiff' refers to the named Plaintiff in the above-captioned suit.

C.   "The Property(ies)" refers to the property or properties located at the address covered
     by the Policy.

D.   "The Policy" refers to the policy issued to Plaintiff by the insurer and at issue in this
     lawsuit.

E.   KThe Claim(s)" means the claim for insurance benefits submitted by Plaintiff and at
     issue in this lawsuit, or in a prior claim, as the context may dictate.

F.   "Date of Loss" refers to the date(s) of loss identified in Plaintiff's live
     petition/cornplaint or other written or oral notice, or otherwise assigned to the claim by
     the insurer.

G.   "Handle" or "Handled" means investigating, adjusting, supervising, estimating,
     managing, settling, approving, supplying informatioii or otherwise performing a task
     or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
     or clerical tasks.

H.   "Lawsuit" refers to the above styled and captioned case.

I.   "Communication" or "communications" shall mean and refer to the transmission or
     exchange of information, either orally or in writing, and includes without limitation
     any conversation, letter, handwritten notes, memorandum, inter or intra-office
     correspondence, electronic mail, text messages, or any other electronic transmission,
     telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
     video recording, digital recording, discussion, or face-to-face communication.

J.   The term "Document" shall mean all tangible things and data, however stored, as set
     forth in the applicable rules of civil procedure, including, but not limited to all original
     writings of any nature whatsoever, all prior drafts, all identical copies, all non-identical
     copies, correspondence, notes, letters, memoranda of. telephone conversations,
     telephone messages or call slips, interoffice memoranda, intra-office memoranda,
     client conference reports, files, agreements, contracts, evaluations, analyses, records,
     photographs sketches, slides, tape recordings, microfiche, communications, printouts,
     reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
     loan documents, liens, books of accounting, books of operation, bank statements,
     cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
     listing agreements, real estate closing documents, studies, summaries, minutes, notes,
Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 14 of 28




        agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,
        charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
        matter, sound reproductions, however recorded, whether still on tape or transcribed to
        writing, computer tapes, diskettes, disks, all other methods or rneans of storing data,
        and any other documents. In all cases where originals, prior drafts, identical copies, or
        non-identical copies are not available; "document" also means genuine, true and correct
        photo or other copies of originals, prior drafts, identical copies, or non-identical copies.
        "Document" also refers to any other material, including without liinitation, any tape,
        computer <program or electronic data storage facility in or on which any data or
        information has been written or printed or has been temporarily or permanently
        recorded by mechanical, photographic, magnetic, electronic or other means, and
        including any materials in or on which data or information has been recorded in a
        manner which renders in unintelligible without machine processing.

K.      The term "referring" or "relating" shall mean showing, disclosing, averting to,
        comprising, evidencing, constituting or reviewing.

L.      The singular and masculine form of any noun or pronoun includes the plural, the
        feminine, and the neuter.

M.      The terms '"iclentification," "identify," and "identity" when used in reference to:

     1. Natural Persons: Means to state his or her full name, residential address, present or
        last known business address and telephone number, and present or last known position
        and business affiliation with you;
     2. Corporate Entities: Means to state its full name and any other names under which it
        does business, its form or organization, its state of incorporation, its present or last
        known address, and the identity of the officers or other persons who own, operate, or
        control the entity;
     3. Documents: Means you must state the number of pages and nature of the document
        (e.g. letter or memorandum), its title, its date, the name or names of its authors and
        recipients, its present location and custodian, and if any such document was, but no
        longer is, in your possession or control, state what disposition was made of it, the date
        thereof, and the persons responsible for making the decision as to such disposition;
     4. Communieation: Requires you, if any part of the communication was written, to
        identify the document or documents which refer to or evidence the communication and,
        to the extent that the commiuiication was non-written, to identify each person
        participating in the communication and to state the date, manner, place, and substance
        of the communication; and
     5. Activity: Requires you to provide a description of each action, occurrence, transaction
        or conduct, the date it occurred, the location at which it occurred, and the identity of all
        persons involved.

N.       The term "Claim File" means the claim files and "field file(s)," whether kept in paper
         or electronic format, including but not limited to all documents, file jackets, file notes,
         claims diary or journal entries, log notes, handwritten notes, records of oral
Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 15 of 28




      communications, communications, correspondence, photographs, diagrams, estimates,
      reports, recommendatiQns, invoices, memoranda and drafts of documents regarding the
      Claim.

O.   The term "Underwriting File" mea.ns the entire file, including all documents and
     information used for underwriting purposes even if you did not rely on such documents
     or information in order to make a decision regarding insuring Plaintiff s Property.
   Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 16 of 28




  INTERROGATORIES TO DEFENDANT LIBERTY INSURANCE CORPORATION


INTERROGATORY NO.1:
Identify all persons answering or supplying any information in answering these interrogatories.

       ANSWER•
INTERROGATORY NO. 2:
Identify all persons who were involved in evaluating Plaintiff's claim and provide the following
information for each person you identify:

       a.     their name and job title(s) as of the Date of Loss;
       b. ' their employer; and
       C.     description of their involvement with Plaintiff's Claim.
       ANSWER:
INTERROGATORY NO. 3:
If you contend that the some or all of the damages to the Properry were not covered losses under
the Policy, describe:

       a.      the scope, cause and origin of the damages you contend are not covered losses under
               the Policy; and
       b.      the term(s) or exclusion(s) of the Policy you relied upon in support of your decision
               regarding the Claim.

       ANSWER:

INTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

       ANSWER:

INTERROGATORY NO. 5:
If you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiff's Claim, identify the information that was requested and not provided,
and the dates you made those request(s).

   , ANSWER:
INTERROGATORY NO. 6:
If you contend that Plaintiff's acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

       ANSWER:
   Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 17 of 28




INTERROGATORY NO. 7:
If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
way, state the factual basis for your contention(s).

       ANSWER:

INTERROGATORY NO. 8:
Identify the date you first anticipated litigation.

       ANSWER:

INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses.

       ANSWER:

INTERROGATORY NO.10:
If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

        ANSWER:

INTERROGATORY NO.11:
If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
identify any resulting prejudice.

        ANSWER:

INTERROGATORY N0.12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
depreciation, stating for each item the criteria used and the age of the item.

        ANSWER:
   Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 18 of 28




      REQUESTS FOR PRODUCTION TO DEFENDANT LIBERTY INSURANCE
                           CORPORATION

REQUEST FOR PRODUCTION NO.1
Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

RESPONSE:

REQUEST FOR PRODUCTION NO. 2
Produce your complete Underwriting File for Plaintiff's policy of insurance with you.

RESPONSE:

REQUEST FOR PRODUCTION NO. 3
Produce the complete Claim File including all documents, notes, comments, and communications
regarding the Claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 4
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.

RESPONSE:

REQUEST FOR PRODUCTION NO. 5
Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Property.

RESPONSE:

REQUEST FOR PRODUCTION NO. 6
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster's report(s)) referring to the Claim, the Property or damage to the Property.

RESPONSE:

REQUEST FOR PRODUCTION NO. 7
Produce ' all communications between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiff's Claim.

RESPONSE:
    Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 19 of 28




REOUEST FOR PRODUCTION NO. 8
Produce all written communications you sent to, or received from, any independent adjusters,
engineers, contractors, estimators, consultants or other third-parties who participated in
investigating, handling, consulting on, and/or adjusting PlaintifPs Claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 9
Produce all written and/or electronic communications you sent to, or received, from Plaintiff
and/or any other narned insured on the Policy related to the Claim, the Property, or this Lawsuit.

RESPONSE:

REOUEST FOR PRODUCTION NO.10
Produce the personnel file for anyone you (or' an adjusting firm) assigned to participate in
evaluating damage to Plaintiff's Property, including performance reviews/evaluations. This
request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
Loss.

RESPONSE:

REOUEST FOR PRODUCTION NO.11
Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
Loss related to your claims practices, procedures and standards for property losses and/or wind
and hail storm claims, for persons handling claims on your behalf.

RESPONSE:

REOUEST FOR PRODUCTION N0.12                                              ~
Produce your property claims training manual and materials in effect on the Date of Loss, for
persons handling, investigating and adjusting claims.

RESPONSE:

REOUEST FOR PRODUCTION N0.13
Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

RESPONSE:

REOUEST FOR PRODUCTION N0.14
Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiff s Claim
on your behalf that were in effect on the Date of Loss.
   Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 20 of 28




RESPONSE:

REOUEST FOR PRODUCTION NO. 15
Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiff's Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiff's
claim, either pre or post-lawsuit.

RESPONSE:

REOUEST FOR PRODUCTION N0.16
Produce the "Pay sheet," "Payment Log," or list of payments made on Plaintiff's Claim, including
all indemnity, claim expenses and payments made to third-parties.

RESPONSE:

REOUEST FOR PRODUCTION N0.17
Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 18
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 19
Produce all statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiff's Claim and/or any issue in Plaintiff's live petition

RESPONSE:

REOUEST FOR PRODUCTION NO. 20
Produce all documents you identified, referred to, or relied upon in answering Plaintiffs
interrogatories.

RESPONSE:

REOUEST FOR PRODUCTION NO. 21
Please produce the Claims Core Process Review in effect during the handling of the claim made
the basis of this lawsuit.

RESPONSE
   Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 21 of 28




REOUEST FOR PRODUCTION NO. 22
Please produce all versions of the Claims Core Process Review in effect for the ,three years
preceding the handling of the claim made the basis of this lawsuit.              I

RESPONSE:

REOUEST FOR PRODUCTION NO. 23
For any changes made in the last three years to your Claims Core Process Review, please produce
all documents, supporting information, research, studies and communications regarding such
changes.

RESPONSE:

REOUEST FOR PRODUCTION NO. 24
Any requests for information by the Texas Department of Insurance to Defendant and any response
to such request by Defendant to the Texas Department of Insurance regarding claims arising out
of Hurricane Harvey storm.

RESPONSE:

REOUEST FOR PRODUCTION NO. 25                                                                         ~
All documents sent to, or received by Defendant from the Texas Department of Insurance, the
Texas Insurance Commissioner and/or their agents, relating to the handling of hail and/or
windstorm claims within the last three (3) years. This request includes all bulletins received by
Defendant.

RESPONSE:

REOUEST FOR PRODUCTION NO. 26
All advertisements, marketing or promotional items that addressed the handling of hail and/or
windstorm claims, published, used and/or distributed by Defendant in Fort Bend County within
the last three (3) years.

RESPONSE:

REOUEST FOR PRODUCTION NO. 27
Your written procedures or policies that pertain to the handling of windstorm and/or hail claims in
Texas.

RESPONSE:

REOUEST FOR PRODUCTION NO. 28
For any changes made in the last three years to your written procedures or policies pertaining to
the handling of windstorm and/or hail claims in Texas, please produce all documents, supporting
information, research, studies and comniunications regarding such changes.
   Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 22 of 28




RESPONSE:

REOUEST FOR PRODUCTION NO. 29
Any document setting forth Defendant's criteria and methodology used in determining whether
and how to apply depreciation on hail and/or windstorm claims in Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO. 30
Any document setting forth Defendant's criteria and methodology used in determining whether to
replace the drip edge on a roof when Defendant has estimated a roof replacement on a hail and/or
windstorm claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 31
Any document setting forth Defendant's criteria and methodology used in determining the
applicability of overhead and profit in the preparation of estimates for hail and/or windstorm
claims in Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO. 32
All service agreements in effect at the time of Plaintiffls claim between Defendant and any
person(s) or entity(ies) who handled the claim made the basis of the lawsuit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 33
Any document setting forth how Defendant compensated the adjuster and other individuals who
handled Plaintiffs' claim made the basis of this suit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 34
Any document related to performance-based pay or incentive-based pay programs that Defendant
offers to adjusters, claim representatives, supervisors and managers involved in the handling of
hail/and or windstorm claims.

RESPONSE:

REOUEST FOR PRODUCTION NO. 35
Any document related to standards by which Defendant evaluates the performance of adjusters,
claim representatives, supervisors and managers involved in the handling of hail/and or windstorm
claims.
   Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 23 of 28




RESPONSE:

REOUEST FOR PRODUCTION NO. 36
All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made the
basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
documentation.

RESPONSE:

REOUEST FOR PRODUCTION NO. 37
Any document related to how Defendant issues pay raises and bonuses to adjusters, claim
representatives, supervisors and managers involved in the handling of hail/and or windstorm
claims.

RESPONSE:

REOUEST FOR PRODUCTION NO. 38
Any document referencing "customer-payment goals" sent by Defendant to claims office
managers regarding hail and/or windstorm claims in Texas during the time period of August 1,
2016 through February 20, 2018.

RESPONSE:

REOUEST FOR PRODUCTION NO. 39
Any document setting forth Defendant's criteria and methodology used to determine when it is
appropriate to invoke appraisal on a hail/windstorm claim in Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO. 40
Any document setting forth Defendant's criteria and methodology used to determine what items
contained within an appraisal estimate and/or appraisal award should be covered and paid for by
Defendant.

RESPONSE:

REOUEST FOR PRODUCTION NO. 41
Any and all communications between Defendant and any third party during the claims handling
process of the claim made the basis of this lawsuit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 42
Produce all documents evidencing any incentives, financial or otherwise, provided to adjusters
responsible for handling claims related to this loss, and this stoim event.
   Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 24 of 28




RESPONSE:

REOUEST FOR PRODUCTION NO. 43
Produce all conununications between any Liberty representative and any adjuster handling a claim
pertaining to this storm event, related to the company's loss ratio.

RESPONSE:

REQUEST FOR PRODUCTION NO. 44
Please produce all documents related to Liberry's Claims Core Process Review, including any such
training material provided to adjusters.

RESPONSE:

REQUEST FOR PRODUCTION NO. 45
Please produce all Performance Development Summaries and any other related personnel file
pertaining to any adjuster that handled the claim at issue here.

RESPONSE:

REQUEST FOR PRODUCTION NO. 46
Please produce all documents related to how adjusters and other related claims handlers are
promoted within Liberry.

RESPONSE:

REQUEST FOR PRODUCTION NO. 47
Please produce all records related to any data stored or generated by Colossus pertaining to this
storm event and claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 48
Please produce all records and documents about the identification, observation or description of
collateral damage in connection with the property at issue in this lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION NO. 49
To the extent that you claim a privilege over any documents, please provide a privilege log in
accordance with the Texas Rules of Civil Procedure.

RESPONSE:
   Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 25 of 28




      REOUEST FOR ADNIISSIONS TO LIBERTY INSURANCE CORPORATION

REOUEST FOR ADMISSION NO. 1:
Admit that on Date of Loss, the Properry sustained damages caused by a windstorm.

       RESPONSE:


REOUEST FOR ADMISSION NO. 2:
Admit that on Date of Loss, the Property sustained damages caused by a hailstorm

       RESPONSE:


REOUEST FOR ADMISSION NO. 3:
Admit that as of the Date of Loss, the Policy was in full force and effect.

       RESPONSE:


REOUEST FOR ADMISSION NO. 4:
Admit that as of the Date of Loss, all premiums were f-ully satisfied under the Policy.

       RESPONSE:


REOUEST FOR ADMISSION NO. 5:
Admit that the Policy is a replacement cost value policy.

       RESPONSE:


REOUEST FOR ADMISSION NO. 6:
Admit that the Policy is an actual cash value policy.

       RESPONSE:


REOUEST FOR ADMISSION NO. 7:
Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
for damage to the Property.

       RESPONSE:
   Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 26 of 28




REQUEST FOR ADMISSION NO. 8:
Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the Claim
at issue.

       RESPONSE:


REOUEST FOR ADMISSION NO. 9:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the Policy
in connection with the Claim at issue.

       RESPONSE:


REOUEST FOR ADMISSION NO.10:
Admit that Plaintiff timely submitted the Claim.

       RESPONSE:


REQUEST FOR ADMISSION N0.11:
Admit that your decision to deny or partially deny Plaintiff's Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Properry.

       RESPONSE:


REQUEST FOR ADMISSION N0.12:
Admit that Defendant's decision to deny or partially deny Plaintiff's Claim was made in whole or
in part on the basis that the claimed damages are not covered by the Policy.

       RESPONSE:


REQUEST FOR ADMISSION N0.13:
Admit that Defendant's decision to deny or partially deny Plaintiff's Claim was made in whole or
in part on the timeliness of the Clairn's submission.

       RESPONSE:


REOUEST FOR ADMISSION NO. 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the Claim
at issue.

       RESPONSE:
   Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 27 of 28




REOUEST FOR ADMISSION NO. 15:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.

       RESPONSE:


REOUEST FOR ADMISSION N0.16:
Admit that the Claim was reviewed by persons other than people who actually inspected the
Properry.

       RESPONSE:


REOUEST FOR ADMISSION N0.17:
Admit that you reinsured the risk under Plaintiff's Policy.

       RESPONSE:
Case 4:19-cv-02731 Document 1-1 Filed on 07/24/19 in TXSD Page 28 of 28




                                Respectfully submitted,

                                ARN©LI2 & ITKIrl LLP


                                /s/Noah M. Wexler
                                Noah M. Wexler
                                Texas State Bar No. 24060816
                                Roland Christensen
                                Texas State Bar No. 24101222
                                Jake Balser
                                Texas State Bar No. 24109155
                                Jacob Karam
                                Texas State Bar No. 24105653
                                Adam Lewis
                                Texas State Bar No. 24094099
                                6009 Memorial Drive
                                Houston, Texas 77007
                                Telephone: (713) 222-3800
                                Facsiinile: (713) 222-3850
                                nwexler@amolditkin.com
                                rchristensen@amolditl,cin.com
                                jbalser ,arnolditkin.com
                                ikaram(~a,arnolditkin. com
                                alewis(~
                                       a,arnolditkin.com
                                e-service@amolditkin.com

                                ATTORNEYS FOR PLAINTIFFS

       PLEASE SERVE WITHPLAINTIFF'S ORIGINAL PETITION
